COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH


In the two (2) causes listed immediately hereunder the following was entered:

      Pursuant to and in compliance with an Order of the Supreme Court of Texas, signed
March 28, 2013, Misc. Docket No. 13-9045, it is ordered that these causes be transferred to the
Sixth Court of Appeals at Texarkana, Texas, and that the Clerk of this Court certify all orders
made in this Court, and transmit all records and papers in said causes to the Clerk of the Sixth
Court of Appeals.

CASE NUMBER            STYLE OF CASE                                                  COUNTY

1. 2-13-101-CV         Glenn Winningham; house of Fearn v. Chief Justice       Tarrant
                       Terrie Livingston, Judge Tom Lowe, and Clerk Debra Spisak

2. 2-13-102-CV         Glenn Winningham; house of Fearn v. Joe Shannon, Jr.,          Tarrant
                       Thomas A. Wilder, and Chris Ponder

       I, DEBRA SPISAK, Clerk of the Second Court of Appeals at Fort Worth, Texas, hereby
certify that the foregoing is a true copy of this Court's Order entered April 17, 2013, transferring
the above two (2) causes from this Court to the Sixth Court of Appeals at Texarkana, Texas as
it appears in Minute Book volume 77, page 229.

     IN WITNESS WHEREOF, I hereby certify and affix the seal of the Second Court of
Appeals at Fort Worth, Texas this 17th day of April, 2013.




                                                     DEBRA SPISAK, CLERK